DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 07/06/2022 have been entered.

3.	This application has pending claim(s) 1-20.

4.	Applicants arguments filed on 07/06/2022, with respect to the rejection(s) under 
35 U.S.C. 102&103 have been fully considered and are persuasive. The rejection(s) under 
35 U.S.C. 102&103 have been withdrawn. 
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant 
invention is related to acquire distance information concerning a living tissue through an endoscope with higher accuracy irrespective of the diameter of the endoscope.

Prior art was found for the claims as follows:
Re. Claim 1, Hattori [JP 2015175629] discloses:
An imaging device [Fig.1 imaging device] comprising: a ranging light source section configured to output ranging light for measuring a distance to an imaging target at a predetermined timing [distance measuring equipment 100 us laser range finder and a optical sensor for receiving measurement |Figs.1-4, 0021]; 
an image sensor on which an image of the imaging target is formed [imaging sensor |0037]; 
a ranging light image sensor on which optical feedback of the ranging light from the imaging target is imaged [a distance measuring light imaging element 12 wherein an image of return light indicates the distance from a imaging target |0036]; 
a branch optical system configured to coaxially branch incident light into three types of optical paths different from one another [optical system three optical wavelengths RGB for incident light |Figs. 3 and 4A]; 
and a distance information calculating section configured to calculate distance information concerning the imaging target on a basis of a result of detection of the optical feedback obtained by the ranging light image sensor [a distance information calculation unit 42, 43 for calculating distance information relating to the imaging target object on the basis of a detection result of the return light by the distance measuring light imaging element |0039-0040], 
wherein in the branch optical system, a first optical path among the three types of optical paths is used as an optical path configured to guide the ranging light whose applied position on the imaging target has been controlled to the imaging target [first light path between 1 and 3], 
a second optical path among the three types of optical paths is used as an optical path configured to form an image of the imaging target on the image sensor [second light path between 4a and 13], 
and a third optical path among the three types of optical paths is used as an optical path configured to image the optical feedback on the ranging light image sensor [third light path 3 and 12], 
and the distance information calculating section calculates a spaced distance to the imaging target by a Time Of Flight method on the basis of the result of detection of the optical feedback [a signal c1 of reference light from the light detector 11 and a signal c2 of signal light from the light detector 12 the phases of which are compared a signal B1 of distance measurement data a TOF scheme which is a distance measurement scheme |0036 and 0046].

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are 
not found in the prior art, either singularly or in combination. The feature is “…illumination light for illuminating the imaging target does net travel the first optical path, and the distance information calculating circuitry is configured to calculate a spaced distance to the imaging target by a Time Of Flight method on the basis of the result of detection of the optical feedback.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Statement of reasons for Allowance.”

9.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488